DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/26/2021 has been entered.
 Response to Amendment
	The amendment filed 11/26/2021 is entered and fully considered.
Claim Interpretation
	Claim 1, step 5 describes “m” and “n” as “the number of repeat units”. The examiner notes that polymers and copolymers inherently have repeat units for the purposes of antecedent basis.
	Claim 1, step 7 refers to “the electrode binder for the solid alkaline fuel cell”. The language is interpreted to be referring to the electrode binder prepared in step 6.
Response to Arguments
	Applicant argues that the use of only alcohol and water as a solvent for the catalyst electrode slurry is critical to the invention because the use of organic solvent (such as DMF or DMAc) may damage the electrolyte membrane. However, the [0116]. The reference does not teach using the organic solvents DMF or DMAc. The examiner is not persuaded that one of ordinary skill in the art would not be motivated to use the mixture of solvents expressly taught in ISOMURA because other solvents that are not even included in the reference may cause damage.
	Applicant argues the polymers disclosed in the prior art are not suitable as a binder to be mixed into electrode slurry because the references are solvent to using a mixed solvent of only alcohol and water. The examiner is not persuaded that the references do not teach using a solvent of only alcohol and water as described above. The BAE reference teaches the use of quaternary ammonium styrene in an anion exchange membrane. ISOMURA teaches the formation of a solution including quaternary ammonium styrene that can be deposited to form a layer. The ISOMURA reference teaches the quaternary ammonium styrene as an ion conductive additive rather than a binder. However, the ion conductive additive in this situation is also a binder.
	Applicant argues that the ISOMURA reference does not teach the claimed mixture of 25-400 parts by weight of water and 100 parts by weight of alcohol. However, as indicated in the previous rejection and in the response above, the ISOMURA reference teaches using a mixture of solvents that includes water and alcohols [0116]. Although the reference does not expressly teach the claimed loading of the particular solvents, the changes in parts by weight of water and alcohol is considered a change in concentration. More water results in a more dilute alcohol mixture while less water results in a more concentrated alcohol mixture. Generally, differences in concentration 
	Applicant argues that the discovery of workable ranges requires a particular parameter to be recognized as a result-effective variable. The examiner previously relied upon the ISOMURA reference teaching that mixtures of solvents can be used including alcohol and water [0116]. However, the use of more or less solvent is considered result effective because it changes the viscosity which is controlled to be suitable for a particular deposition process such as spraying. Accordingly, the amount of each solvent used can be changed to ensure a proper viscosity is achieved to prevent nozzle clogging during spraying. 
 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over BAE et al. (US 2017/0203289) in view of LI et al. “Investigation on chain transfer reaction of benzene sulfonyl chloride in styrene radical polymerization” (Aug. 2009) further in view of ISOMURA et al. (US 2017/0174800).
Regarding claim 1,
	BAE teaches a copolymer used in an anion exchange membrane for transport of OH- [0024]. The reference shows forming the quaternary ammonium styrene by substitution of styrene with an acyl group followed by reducing the ketone and substituting a quaternary ammonium:

    PNG
    media_image1.png
    381
    693
    media_image1.png
    Greyscale

	Subscript “n” is 1-10 which corresponds to the “x” in claim 2. The number of quaternary ammonium groups incorporated into the polymer is not limited [0028]. The reference includes other monomers (y) in the polymer backbone that are separate from the styrene monomers (x):

    PNG
    media_image2.png
    167
    264
    media_image2.png
    Greyscale

However, the general formula only requires that 2x+y=100 [0025]. Accordingly, the y can be zero and the resulting copolymer includes styrene monomers and quaternized ammonium styrene monomers in the chain.


    PNG
    media_image3.png
    240
    325
    media_image3.png
    Greyscale

	The same materials for polymerization of styrene result in the same initiation, propagation and chain transfer which results in the same terminal groups (chloride and phenyl sulfonyl). At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to provide the polymerized styrene of BAE using the polymerization technique of LI as a combination of known prior art elements to yield predictable results (polystyrene).
	LI teaches that the solvent used for the reaction is benzene, see Experimental, but does not teach using toluene as the solvent. However, the examiner notes that according to the reactions above, the solvent is not used in polymerization. Accordingly, the solvent is chosen based upon solubility parameters. Toluene and benzene are nearly identical compounds and are expected to have the same solubility parameters based upon their chemical structure:

Toluene:

    PNG
    media_image4.png
    224
    140
    media_image4.png
    Greyscale

Benzene:

    PNG
    media_image5.png
    203
    201
    media_image5.png
    Greyscale

	At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use toluene instead of benzene because the close structural similarity of the compounds is expected to result in similar solubility parameters MPEP 2144.09.
BAE reference teaches the molecular weight for SEBS-alkBr polymer has a molecular weight of 60,228 g/mol [0038]. Although the SEBS-alkBr has not yet been reacted to form SEBS-QA. However, when substituting the Br (MW 79.9 g/mol) for trimethylamine (MW 59.11 g/mol) [0039] the overall molecular weight is not changed enough to fall outside the claimed range (less than 5,000 g/mol). Accordingly, it is reasonable to expect the molecular weight to be lower than 60,228 g/mol but within the claimed range of 5,000-200,000 g/mol. 
	The references do not teach dispersing (after polymerization) the quaternary ammonium styrene polymer in a mixture of solvents that is 25-400 parts by weight water [0116]. The solvent needs to be capable of dissolving the polymer [0116]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to disperse the copolymer an alcohol and water as a known solvent capable of dissolving the copolymer. 
The reference does not expressly teach the alcohol concentration of the solvent mixture as 25-400 parts by weight water and 100 parts by weight alcohol. However, differences in concentration does not support patentability of subject matter encompassed by the prior art unless there is evidence indicating the concentration is critical, MPEP 2144.05.II. Alternatively, one of ordinary skill in the art is motivated to find workable ranges of compositions used to dissolve the quaternary styrene polymer for the spray deposition processes [0127]. The amount of each solvent used (alcohol and water) directly determines the viscosity of the composition. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use solvents of water and alcohol in accordance with ISOMURA to form a mixture to deposit the quaternized styrene polymer to form an electrode with an appropriate viscosity for the deposition process. 
ISOMURA further teaches adding catalyst to the anion conducting material [0114] and is dispersed in the water and alcohol (solvent) [0116]. The catalyst can be nickel, silver, and copper [0119]. The mixture made is considered a slurry. The mixture is then coated onto the gas diffusion layer or anion-exchange membrane [0126] [0127]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to form the layer of ion exchange membrane layer incorporating a quaternary ammonium styrene of BAE by the deposition method of ISOMURA as a known method for incorporating the ion exchange membrane into a device/membrane electrode assembly. 
Regarding claim 3,
	The same materials for polymerization or styrene result in the same polymerization mechanism.
Regarding claim 4,
	BAE teaches using trifluoroacetic acid and triethylesilane to reduce the ketone [0042]. The reference uses dichloromethane as the solvent [0042] but does not teach the use of dichloroethane. However, the solvents are merely used to dissolve polystyrene and although the structural similarity of dichloroethane and dichloromethane are not actually homologs or isomers, they are sufficiently close that one of ordinary skill would expect the same properties when used as a solvent. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to use dichloroethane instead of dichloromethane.
Regarding claim 5,
	As described above, the claim is unclear as to when the basic solution is added. However, BAE teaches adding NaOH (basic) during the step of substituting quaternized ammonium in Fig. 4.
Regarding claim 10,
	The deposition in ISOMURA is by spray coating [0127].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/Primary Examiner, Art Unit 1712